Citation Nr: 1147474	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-09 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right upper extremity disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1975 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In April 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veteran was notified by letter in September 2011 that the Veterans Law Judge who conducted his hearing is no longer employed by the Board.  The Veteran did not respond to this letter and has not indicated that he wants to appear at a new hearing.

In February 2011, the Board remanded this case for further evidentiary development.

In an August 2011 rating decision, service connection was granted for bilateral hearing loss, tinnitus, and a cervical spine disorder.  As that decision represents a full grant of benefits sought with regard to those three issues, they are no longer a part of the current appeal.

The issue has been characterized as indicated on the title page to comport with the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

At his April 2010 hearing, the Veteran testified that he has had episodes of tingling, numbness, and loss of strength in his right upper extremity (extending from his right hand to his right elbow) since suffering an injury to his right middle finger in service.

At an April 2011 VA joints examination, the Veteran reported that during and since service, he has experienced six or eight episodes of pain, numbness, and paresthesias involving the right upper extremity from the right elbow distally to the right wrist.  He stated that these episodes always resolve in thirty minutes to a few hours.  His entire right upper extremity (including the fingers, hand, wrist, forearm between wrist and elbow, elbow, arm between elbow and shoulder, and shoulder) were examined.  X-rays of the right hand, right wrist, and right elbow were normal.

The Veteran was diagnosed at the April 2011 examination with right mild sensory ulnar neuropathy at the elbow, based on objective clinical findings.  The examiner opined that this right upper extremity disorder is less likely as not (less than 50/50 probability) to have had its clinical onset during active duty service or to be related to any in-service disease, event, or injury.  The examiner noted that there is no documentation of right elbow or forearm complaints in the service treatment records.  The examiner stated that the Veteran provides no plausible mechanism of injury to attribute this condition to his military service.

The Veteran was diagnosed at the April 2011 examination with residuals of right middle finger laceration, which consist of a scar; mild sensory peripheral neuropathy of a distal branch of the median nerve, localized to the middle finger from the proximal interphalangeal joint distally; and mild weakness on physical examination for flexion and extension and subjective report of decreased grip strength.  The examiner opined that the scar and residual sensory loss had clinical onset during active service and are related to the Veteran's in-service injury to his middle finger during artillery training.  (Service connection was granted for right long finger disability in an August 2011 rating decision.)

The April 2011 examiner commented that there is presently no objective evidence of cervical radiculopathy, or right lateral or medial epicondylitis.  The examiner further noted that the Veteran's right index finger and right wrist are normal.

The claims file should be returned to the April 2011 examiner for opinions as to whether the Veteran's current right upper extremity disorder is related to a right wrist ganglion cyst noted at service separation in November 1994, or to any of his service-connected disabilities.

The Veteran should be sent an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate his claim for service connection on a secondary basis.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate his claim for service connection on a secondary basis.

2.  Return the claims file to the April 2011 VA examiner.  After reviewing the claims file again, the examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current right upper extremity disorder is related to a right wrist ganglion cyst noted at service separation in November 1994, or was caused by or is aggravated by any of his service-connected disabilities (including a cervical spine disorder and right long finger disability).

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinions, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinions should be rendered by another qualified examiner.

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

